Case 19-11595-LSS Doc266 Filed 09/19/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

Case No. 19-11595 (LSS)
Reporting Period: Aug 1 — Aug 31, 2019

MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month

In re Blackhawk Mining Company, LLC, et al.

Submit copy of report to any official committee appointed in the case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REQUIRED DOCUMENTS Form No. | Document | Explanation
Attached Attached
Schedule of Cash Receipts and Disbursements MOR-1 x
Bank Reconciliation (or copies of debtor's bank MOR-1la Attestation
reconciliations)
Schedule of Professional Fees Paid MOR-1b Xx
Copies of bank statements Attestation
Cash disbursements journals Attestation
Statement of Operations MOR-2 Xx
Balance Sheet MOR-3 xX
Status of Post-petition Taxes MOR-4 Attestation
Copies of IRS Form 6123 or payment receipt Attestation
Copies of tax returns filed during reporting period Attestation
Summary of Unpaid Post-petition Debts MOR-4 x
Listing of aged accounts payable MOR-4 MOR Notes
Accounts Receivable Reconciliation and Aging MOR-5 x
Debtor Questionnaire MOR-5 x

 

 
    

I declare under penalty ofperjury (28 U.S.C. Section 1746) that this report and the attached documents are true and
corr the best of x yagi

Ge and belief.

 

a of Det{ioy/ esse faccis 4, C ko

 

Signature of Joint Debtor

 

Signature of Authorized Individual*

 

Printed Name of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a

hha [1
Date f

 

Date

 

Date

 

Title of Authorized Individual

partnership; a manager or member if debtor is a limited liability company.

 
Case 19-11595-LSS Doc266 Filed 09/19/19 Page 2 of 10

In re Blackhawk Mining Company, LLC, et al. Case No. 19-11595 (LSS)
Debtor Reporting Period: Aug | — Aug 31, 2019

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior
month or, if this is the first report, the amount should be the balance on the date the petition was filled. The amounts reported in the
"CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns. The amounts reported in the
"PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1). Attach copies of the bank
statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total
disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CONT)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK ACCOUNTS FROM AUGUST 1 - CUMULATIVE
AUGUST 31, 2019 FILING TO DATE
Dollars in thousands OPER. PAYROLL | TAX OTHER ACTUAL | PROJECTED | ACTUAL | PROJECTED
CASH BALANCE AS OF
AUGUST 157, 2019 4,116.6 = 2 - 4,116.6 : (8,254.2)
RECEIPTS
CASH SALES 7 2 e : “ : =
ACCOUNTS RECEIVABLE 104.053.2_ | - - - 104.053.2__| - 123,914.5
LOANS AND ADVANCES (12.066.5) | - : 14,850.0 2,783.5 : 2,783.5
TRANSFERS (FROM DIP
ACCTS) 14,850.0 - - (14.850.0) |} - - 34.650.0
PRE-PETITION DEBT ROLL
OVER : - 2 7 : “ 100,000.0
TOTAL RECEIPTS 106.836.6 | - - - 106.836.6 | - 261,348.0
DISBURSEMENTS
NET PAYROLL = 22,696.8 = - 22,696.8 - 22,696.8
SALES, USE, & OTHER TAXES |} 1.6111 Z Z 1611.1 = 6,001.1
INSURANCE 645.5 7 - - 645.5 - 645.5
ADMINISTRATIVE 3,582.0 3 2 : 3,582.0 5,756.9
OTHER (ATTACH LIST) 78,100.5 - - - 78,100.5 - 107.440.2
TRANSFERS (TO DIP ACCTS) _| 22,696.8 (22,6968) = : = - 6,235.8
PROFESSIONAL FEES 7 - - - 3 “ ¢
U.S. TRUSTEE QUARTERLY
FEES 2 s 7 - - - .
PRE-PETITION DEBT ROLL
OVER - - - - “ 100,000.0
TOTAL DISBURSEMENTS 106.635.8 | - - - 106.635.8 | - 248.776.4
NET CASH FLOW 200.8 Z © 7 200.8 : 12,571.6
CASH - END OF MONTH 4,317.4 - . - 4317.4 - 4.3174
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS 106.635.8
LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS -
PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts) -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES 106.635.8

 

2

 
Case 19-11595-LSS Doc266 Filed 09/19/19 Page 3 of 10

 

In re Blackhawk Mining Company, LLC, et al. Case No. 19-11595 (LSS)
Debtor Reporting Period: Aug | — Aug 31, 2019

BANK RECONCILIATIONS
Continuation Sheet for MOR-1
A bank reconciliation must be included for each bank account. The debtor’s bank reconciliation may be substituted for this page.

Balance as of 08/31/19

Blackhawk Mini lst Trust Bank Inc.
Blackhawk Mini Ist Trust Bank Inc.

Blackhawk Mini Ist Trust Bank Inc.
Blackhawk Mini Ist Trust Bank Inc.
Blackhawk Mini Ist Trust Bank Inc.
Blackhawk Mini Ist Trust Bank Inc.
Total

 

The Debtors affirm that bank statement for all open and active bank accounts are retained by the Debtors. The above lists the Debtors’
bank accounts and bank balances as of August 31, 2019. The Debtors perform monthly reconciliations of their bank accounts. The
Debtors affirm that these bank account reconciliations were prepared as of September 17", 2019.

SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID

This schedule is to include all retained professional payments from case inception to current month.

Amount

 

 

Total $ : $ -_ § = $ :
Case 19-11595-LSS Doc266 Filed 09/19/19 Page 4 of 10

 

In re Blackhawk Mining Company, LLC, et al. Case No. 19-11595 (LSS)
Debtor Reporting Period: Aug 1 — Aug 31, 2019

STATEMENT OF OPERATIONS
(Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized
and expenses when they are incurred, regardless of when cash is actually received or paid.

From August 1 to Cumulative filing
August 31, 2019 to date
(Dollars in thousands)

 

 

 

Revenues
Sales $ 85,788.7 $§$ 139,029.7
Other revenues 82.2 228.3
Total revenues 85,871.0 139,258.0
Costs and expenses
Operating costs and expenses 72,009.8 104,559.7
Depreciation, depletion and amortization 17,143.8 22,759.7
Asset retirement obligations 850.9 1,150.8
Selling and administrative expenses 4,907.9 5,937.6
Other operating income:
Net gain on disposal or exchange of assets 0.0 0.0
Asset impairment 0.0 0.0
Income from equity affiliates 0.0 0.0
Operating profit $ (9,041.5) $ 4,850.2
Interest expense 13,502.4 18,228.9
Other expense / (income) 2,477.6 9,235.7
Net income $ (25,021.5) $ (22,614.3)

- Note: Please see attached consolidated Statement of Operations by entity

STATEMENT OF OPERATIONS - continuation table

 

 

 

 

 

 

 

 

 

 

 

 

From August 1 — Cumulative Filing

BREAKDOWN OF “OTHER” CATEGORY August 31, 2019 to Date

Other Expense / (Income)

Non-EBITDA Portion of Inventory Adjustment (1,361.5) 2,396.6
Loan Disposal of Equipment 2,065.0 2,065.0
Loan Fees 1,774.1 1,774.1
Legal Fees 0.0 3,000.0
Total — Other Expense / (Income) $2,477.6 $9,235.7

 
Case 19-11595-LSS Doc266 Filed 09/19/19 Page 5of 10

In re Blackhawk Mining Company, LLC, et al.
Debtor

Case No. 19-11595 (LSS)
Reporting Period: August 1 — August 31, 2019

BALANCE SHEET
The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

 

 

 

 

 

 

 

 

Book Value as of Book Value as of
August 30, 2019 July 31, 2019
(Dollars in thousands) (I
ASSETS
Current assets
Cash and cash equivalents $ 4,317.4 $ 4,116.6
Accounts receivable and other 251,592.0 227,818.6
Inventories 56,564.4 49,283.6
Prepaid expenses and other current assets 6,915.5 7,915.3
Total current assets 319,389.3 289,134.0
Property, plant, equipment and mine development
Land and coal interests 328,646.1 327,809.4
Buildings and improvements 1,790.6 1,790.6
Machinery and equipment 878,370.9 878,319.0
Less accumulated depreciation, depletion and amortization (661,624.3) (651,545.3)
Property, plant, equipment and mine development, net 547,183.2 556,373.6
Prepaid royalties 18,211.8 18,731.0
Other assets 76,893.6 76,292.9
Total assets $ 961,677.9 $ 940,531.6
LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT)
Liabilities and subject to compromise
Current liabilities
Accounts payable and accrued expenses $ 425,058.4 $ 390,085.4
Reclamation liabilities, current 4,015.0 4,015.0
Short-term debt 152,277.3 158,249.3
Total current liabilities 581,350.7 §52,349.7
Long term liabilities
Long-term debt 941,567.8 925,477.0
Reclamation liabilities 137,864.5 137,013.6
Accrued severance tax 11,385.9 11,385.9
Total long-term liabilities 1,090,818.3 1,073,876.6
Total liabilities 1,672, 168.9 1,626,226.3
Stockholders’ equity (deficit)
Equity (deficit) (549, 530.5) (549,530.5)
Contribution distribution to subsidiaries 4,458.2 4,458.2
Current earnings (loss) (165,418.8) (140,622.5)
Retained earnings (accumulated deficit) (710,491.0) (685,694.7)
Total stockholders’ equity (deficit (710,491.0) (685,694.7)
Total liabilities and stockholders’ equity (deficit) $ 961,677.9 $ 940,531.6

- Note: Please see attached consolidated Balance Sheet by entity

BALANCE SHEET - continuation table

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSETS Book Value as of Book Value as of

Prepaid expenses and other current assets August 31, 2019 July 31, 2019
Prepaid Insurance 5,236.0 6,000.0
Prepaid Bonds 1,329.0 1,400.0
Miscellaneous and Other Prepaids 350.5 515.3
Prepaid Professional Fees 0.0 0.0
Total Prepaid Expense and Other Current Assets $ 6,915.5 $_7,915.3
Other Assets

Deposits in Workers Compensation 19.086.9 17,000.0
Restricted Cash 33,300.2 33,300.0
Parts & Component Inventory 21,189.9 24,000.0
Other Miscellaneous 3,316.6 1,992.9
Total Other Assets S$ _76,893.6 $_76,292.9

 
Case 19-11595-LSS Doc266 Filed 09/19/19 Page 6 of 10

In re Blackhawk Mining Company, LLC, et al. Case No. 19-11595 (LSS)
Debtor Reporting Period: Aug 1 — Aug 31, 2019

STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Will Harward hereby declares and states:

Lam the Treasurer of Blackhawk Mining Company, LLC, which along with certain of its affiliates, are debtors and debtors in possession in the above-
referenced chapter 11 cases. In my capacity as Treasurer, | am familiar with the debtors day-to-day operations, businesses, financial affairs, and books and
records.

The debtors have paid the applicable taxes when due in the ordinary course of business.

To the best of my knowledge, the debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax payments in
connection therewith on a timely basis oy/have promptly remediated any late filings or payments that may have occurred due to unintentional oversight.

Signature: | l—

Name: Will Harward
Title: Treasurer

   

SUMMARY OF UNPAID POSTPETITION DEBTS
Attach aged listing of accounts payable (Available upon request)

Number of Days Past Due

Dollars

Accounts le
W. P. le
Taxes le
Rent/Leases-

Secured Debt/Adequate
Protection

Professional Fees
Amounts Due to Insiders*
Other:

Other:

Total Debts

 

Explain how and when the Debtor intends to pay any past-due postpetition debts.

- Note: A/P on the schedule only reflects post-petition transactions; the difference in month-end balance is reflective of prepetition
outstanding amounts
Case 19-11595-LSS Doc266 Filed 09/19/19 Page 7 of 10

In re Blackhawk Mining Company, LLC, et al.
Debtor

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable Reconciliation As of oe 31%, eo July 31%,
Total Accounts Receivable as of August 31", 2019 90,841.4 49,111.2
+ Amounts billed during the period 93,297.3 60,814.9
- Amounts collected during the period (101,762.4) (19,084.6)
Total Accounts Receivable at the end of the reporting period 82,376.3 90,841.4
Accounts Receivable Aging Amount

0 - 30 days old 65,357.2 55,382.1
31 - 60 days old 16,779.5 0.0
61 - 90 days old 2.3 0.0
91+ days old 237.3 0.0
Total Accounts Receivable 82,376.3 55,382.1
Amount considered uncollectible (Bad Debt) 0.0 0.0
Accounts Receivable (Net) 82,376.3 55,382.1

 

 

 

- Note 1: Amounts billed are not equal to August revenue, due to provisional pricing settlements and quality adjustments.
- Note 2: Difference between amount billed and current balance is amount collected in the period.

- Note 3: Difference between AR cash collections of $101.7m and receipts in receipts and disbursements of $104.0m is
related to the Condor business — where revenue is recognized net rather than gross.

DEBTOR QUESTIONNAIRE

 

Must be completed each month

Yes

No

 

1.

Have any assets been sold or transferred outside the normal course of
business this reporting period? If yes, provide an explanation below.

 

2.

Have any funds been disbursed from any account other than a debtor
in possession account this reporting period? If yes, provide an
explanation below.

 

Have all postpetition tax returns been timely filed? If no, provide an
explanation below.

 

Are workers compensation, general liability and other necessary
insurance coverages in effect? If no, provide an explanation below.

 

 

Has any bank account been opened during the reporting period? If
yes, provide documentation identifying the opened account(s). If an
investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001-3.

 

 

 

 

 
 

Case 19-11595-LSS Doc266 Filed 09/19/19 Page 8 of 10

Blackhawk Mining, LLC
Supplemental Schedule of Disbursements

 

 

 

 

 

 

Disbursements August Cumulative

Debtor Name Case Number 4st to 31st Disbursements

Blackhawk Mining, LLC 19-11595 $ 15,762,837.4 121,356,602.7
Blackhawk River Logistics, LLC 19-11599 6,193,568.8 7,125,271.9
Blue Creek Mining, LLC 19-11600 6,832,999.9 9,096,457.4
Blue Diamond Mining, LLC 19-11602 7,555,659.3 9,490,454.0
Eagle Shield, LLC 19-11604 - 677.6
Hampden Coal, LLC 19-11610 9,890,299.8 14,194,836.8
Kanawha Eagle Mining, LLC 19-11612 9,905,841.0 13,607,685.4
Panther Creek Mining, LLC 19-11598 22,774,710.8 33,875,765.1
Pine Branch Mining, LLC 19-11603 6,495,189.3 9,531,160.6
Rockwell Mining, LLC 19-11609 14,321,812.7 21,503,377.6
Spurlock Mining, LLC 19-11613 4,500,662.5 6,410,778.8
Triad Mining, LLC 19-11614 387,533.8 520,300.2
Non-debtors* 2,014,707.1 2,063,006.6
Total $ 106,635,822.2 248,776,374.6

 

*Note: $2,014,707 are related to non-debtor entities

 
Case 19-11595-LSS Doc266 Filed 09/19/19 Page 9 of 10

 
 

 

 

 

 

 
 
 
 

(s4zo'sz) $ (9Gez's) $ vezee $ EC rBE $ (€20L) $ (Gzzz's) $ 6ezZle $ - $ (cbIs‘ol) $ (Velz'e) $ (eve) $ (oz $ (sen) $ (HW) awoou! jaN
OLLe (76st) (y'060'1) o6zr'L S16L 2 6¢9 961s 00 $56 0862 Er) o89z S 9% ole (ewoou!) / esuedxe Jay10
vzos‘eL 00 Zl 00 00 00 zor 00 }99p'eL 00 00 zsL be zh asuedxe sesa}ul

(s'Lv0'6) (g'yv6's) Love'z eere'l (6'S1S) (gz2S'y) Lesz'y 00 (26962) (z:S16'2) (¢'92) gz9L (9eLb'L) (062) qyoud Buyjesado
oo 00 00 00 00 00 00 00 00 00 00 00 00 00 ye Aynbe Woy aWodU|
00 00 00 00 00 00 00 00 00 00 00 00 00 00 juouuiedui jessy
00 00 00 00 00 00 00 00 00 00 00 00 00 00 sjasse jo eBueyoxe Jo jesodsip uo web }eN

00 00 00 00 00 00 00 00 00 00 00 00 00 sewooul Bunesedo JeuO
6'206'7 SvLz's Ze LL2 v6LL 681s Vz9e 00 (v'0z9'2) L Lez (6'6e) 8SZL sole 62 sesuadxe eayeqsiumupe pue Buijjeg
6'0s8 00 6L soe ost 269 ©2197 00 00 s¥9 69S eZ SbLL vis suoneBigo juaweunai jessy
Seri 'st 00 07% ezee'h 0008 1 89p'9 ©9087 00 b6ly'z PLL rg zy99 LGeL'b oses uoneziowe pue uoje|dep ‘uonemeideq
8'600'7L (z:S6v'9L) 0190'S L106 6 Leys b@pl'2z oece'st 00 OvLo'e €999'6 Ze 06029 $0299 6 Ezy sesuedxe pue s}soo BujesedO
sesuedxe puke s}soD
O'Lz8'ss (o'9%z'Lt) 9878 zezyZh ve98's b9zz'sz vLZL'ez 00 (Vb) £991'8 00 erlel 9gzL'L Z8LL'S senueres je}o,
zz (L'82) 00 Lee rd 6SL Ov 00 00 (64) 00 00 Bz 00 senueral Jao
zeel'se $ (O861'Z1) $ OPEZ78 $F GGLyZ $ HIOBS $ ZOIZGZ $ HESO'EZ $ - $ (Lb) $ ysele $ - $ €p4lL $ 6O0OlL $ Zells ¢ sales
sonusrsy
66STI-6T i C@TSTl-6L OOSTT-6T S86STI-6T 609TT-6T vO9TT-6T S6STT-6T OT9TT-6T vISTt-6T i ZO9TT-6T €O9TI-6T eTSTl-6L daquinn ese)
on
Aynug Auedwo = ‘sonsiBoyyaary 31 “Bul OT Bul 71 “BUM TT ‘Buu am on Buu mn mn on Buu oT Bu 71 Bul
SunjepijosuoD uorjeulwi{3 ymeyyrelg aj3ez eymeuey = yaa) aN|G yeeuD sayjued Wemy0y ‘pyatys ajgeq ymeyyoelg eo) uapdweyH ‘Buu pely, = puowelg anig youelg auld ypoynds

 

spuesnoy) ul sueyoQ
(6102 ‘TE IsN3ny - T JsN3ny) suonesado jo uawiazeys Suljep!josuoD

O71 ‘Buiuiw ymeyyIeIg
Case 19-11595-LSS Doc 266 Filed 09/19/19 Page 10 of 10

 

 

  

 

 

 

 

 

 

 

 

SLL9'196 $ (ElgSISo'L)$ LIse'oLL $ Léerr'el $ 89 $ OSS'eri $ ESO'ZE $ O6L'R6e $ SOLERCZ $ Z9SL $ QP9Z'sOO'l $ SS9B'SL $ LESZ'y! $ LEl'OSL $ Sieezel $ LvEEre $ (royep) Ainbe siepjoyyoqys pue segues |e}0)
(o"Lev‘o12) (4622) 0'000'02. 6 Ese'el 0.8sz'0s SbLy'sst 87286) zev'sez 9 478'86 SLL (gove'eez't) (1 €65'Or) (Z929'81) LBCz'vz SSC ce (y 6801) yoyep) Aunbe ssepjoyxoo}s 12,0)
(o'rev'012) Wer L) 0.000'0z Gese EL 08Sz 0S S1Ly'Sst 8zZ86l Veer sez 817886 S9LL (goveeezt) (1 £65 Ov) (929 LBEz ve syoe ce (y 6801) (ioyep peyejnuinooe) s6unuee peurejey
(s'eiy'so1) (o'Loe's) re) zo vests 6292's) 2 66z (g'szz'se) Z601'0z 802z (ev6z'srt) (z9uz'st) (9 099'e) s'S28'S (zo1z'y) (e28'y) (sso)) sSunuee yueuing
qesv'y (€242'62) 00 (o00¢) 00 00 00 00 00 00 ByOr'Zt 00 00 oo ye) Lole'Lt ‘S@UEIPISGNS 0} UORNGUySIp UoANGLaUCD
(s-ocs'6ys) Z Lee Lz 0 000'02 geg9'eL 9 860'Er 9'802'ZEL gels'6l 8 20L'€9% gell'eL 20S (ZLsz'sst't) — (6g1€'sz) (V9to'st) 679E'81 rszs'ze (6 Les'€1) (yoyep) Aynb3
(eyep) Ainbe ssepjoyxo01s
(VO6L'vrs'l) —_L bge'9St zs8 (Z 4sz'0s) (s-949'bb) sve Zt 6 9ve'eLL 28y4'00z (€0z) ZiiweszzZ__—s9 BSS'S6L vgee'ze Syl 'zet £920'66 y2o'98 SOMqEH [EIOL
00 00 00 e261 y see's S97 velws 6ziese 00 Z8e6 86 E9vEEL 2606 BeSl'1Z 8658.92 ZelZEL Seniiqes| uie)-Bu0) je},
00 00 00 00 00 00 00 00 00 esee th 00 00 00 00 00 Xe] eoUBIeNes perusoy
S'y9e'LeL 00 00 00 ©161 vsee's €9€9'2 vels's 6z16'se 00 (o'sto'v) e9v6e'el 1260'6 B8SL'1Z 8 6S8'92 Zzz'eL Senyiqey uogeweoey
89S‘ 1L¥6 oo 00 00 00 00 00 00 00 oo 8'49S' 1¥6 00 00 00 00 00 yep wus}-6u07,
seqniqey ue BuO]
Lose'tes (V06L'yy9'L) 2 1S6'9S4 zse (s eyv'os) (6 t00'Z1) 7 260'0L Szs'e91 6SEZ' 19h (€:0z) SZTOVEL EE TI'BL €yye'ez Z9Lv'OLL 899122 6 10872 Senet! yueuN |e}O)
CLL est 00 00 00 Or) 00 00 00 00 00 ellezst 00 00 00 00 00 yep wuer-yoys
o'sto'y 00 oo 00 00 00 oo 00 00 00 Osto'y 00 00 00 00 oo queuno ‘seqnigel UoReWEIOeY,
waso'sty $ (1 06i'pr9'l)$ LisB'9s: $ 758 $ (Sepv'os) $ (610021) $ ZZ600L $ GuzS'e91 $ BSE ISL $F (E0z) $ Zose'esi'| $ EZigiel $ EvrB'er $F ZOOL $ BOdI'7L $F BIOBzZL $F sesuedxe penicoe pue eiqeked sjunosoy
seqmiqey jueuin3,
@siWosdW0d 0} Pelgns pue sequIqer
(1191430) ALINDS .SYICTOHHIOLS GNV S3ILITIWN
S919 $ (Elgsisol)$ Lisso4t $ Léerr'el $ 89 $ OSseeri $ ESoNZe $ BLeLeEe $ SOLER6 $ Z9SL $ 9SS7'SO0'1 $ SS9BPS $ LESZrL $ LElW9S! $ Sieezel $ LrBeve $F JOSE BIOL
POL 00 00 00 00 Vy0o't S961 Ose 6 66z 1 00 99rl 9 Seale 6951 BObL Z0e 7808 S]eSSe 10490
SLiz‘er 00 oo 00 00 98vz'L szel S1se'S yS0E'y 00 (s9tt's) geze'l 8 08e'| Vsi9's sver'z 7 ¥96 senyeos predaig
Teel‘ Lys oo 00 00 Zvzb 8 9er'rs 2 156'0€ o'o1s'69t € REL LLL 00 878/'2Z S886 ty OzrS 9878'0z 6vLL'Sy S00S'LL yeu "weuidojenep eulw pue juswidinbde queld ‘Aedoig
(evz9"199) ve 00 00 (62) (€L9p'ts) (ozve'ez) (wer vel) (22€2'z8) 00 (9 666'89) (sse8'Zy) (oes) (9 pZp'v2) (Leve'ett) (Zs19'vy) Uogezqiowe pue Uojejdep ‘uoRetoeidep paye;nuuncoe sso)
6 OLE'RL8 (eve) oo oo O91 © 068'88 Zess'8s Z€L0'89z bs9g'zeL 00 21616 8'999'69 g1z9 6ELO'Ly Zv60'LL B1zy'LS queuidinbe pue Keurysey,
g062't oo 00 00 oo oo 00 b6zz oo oo oz 00 oles sy sory yess squewenosduut pue s6uIping
Veve'eze oo 00 oo oo 8'200'Ly SSEL o186's6 60Le'19 oo 6r9l TLE’ over Lv8e'y oves'z6 O6z1 ‘OL yS@18)u! B09 pue PUET
quewdojenep eulw pue yuewdinbe juejd ‘Auedoig
cesc'eie (€1ge'tsg'l) LZ ISe'9Zb Lepy'eL (wtb) SS9S'95 Lvze'l s's0e'0zz gzzs 8b Z9S2 Ltve'ez6 eSr'g0L OSLLZL Z€zz'6zb ozsL'vs zb1Zz9 S}OSSE JUALIN JEL
S69 00 00 00 § 1Sz ooer 6 80€ SELOt SSL01 ve Sosht S02Z ¥80r sols v 268 Ze9z sjesse jue1ino Jeo pue sesuedxe piedeig
vv9s'es oo oo 00 eessZl 8 1zS'S osve't 68zZ'sl Vee's 00 00 8's9s'S 00 zsie'y verl'e voel't seuoqueny}
o'zes'tsz (e1g6'isg'l) = 2 ISB'9ZL ery'el (e-gse'z1) 8 209'0S (zeze) Z€0s'€0z ©€ZO'SLL 8 lel S'yLe'8L6 OZLt'Z0L 999021 L96e'vZ1 ZOLv'6L 9.99'09 Jeujo pue aiqeaiedes Sjuncsoy
vice = $ 2 $ 3 $ @ 8 § = $ - $ $ S e $ yliery $ - $2 gs ¢ $ - ¢ 2 $ ‘Squajeainbe yseo pue used,
‘Sjesse jueuND
SLassv
96Si1-61 ———BO9IL-6L 6651 1-61 ZI9LI-6L 0091 1-61 8651 1-6L 6091161 == pOSTL-6L S6Si1-6L OL9Li-6L vISIL-6L ZOOL L-6L €091 1-61 ELoLI-6L sequiny asea
Aynua Auedwod = OTT 'eymeuey = 77 Guru TT ‘sogsiB07 17 Sumy 977 ‘Bum 77 ‘Bu on on O77 ‘Buy, on on O77 ‘Sumy 977 ‘Suny on
BSupeposuoD voqeuruy 3 3 ueB07 syopueing — Jenly ymeyjoeig e623 eyeuEy 48819 NIG «=» YaeUD Je\UEG ‘BUI JjamjI0y ‘Plas aBeE3 = meYOR|G «= EOD UepdweYy “Bu peu, == PuoweIg enjg = youeJg eulg | ‘Bu yOOUNdS. Aueipisqns

 

 

 

spuesnoty ul sie0Q
610z ‘UI0E OUNL jo se yaaYs aoURjeEg BuNepljosuCD
O71 ‘Buiuiyy ewpeig
